Citation Nr: 0208805	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-19 602	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an earlier effective date earlier than 
December 19, 1995, for the grant of benefits pursuant to 38 
U.S.C.A. § 1151 for chronic right lower leg lymphedema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action of the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
chronic lymphedema of the right leg as a result of Department 
of Veterans Affairs (VA) medical treatment, and assigned an 
effective date of December 19, 1995.  In July 2001, this case 
was remanded to the RO for consideration of a claim of 
entitlement to secondary "service connection" for "blood 
clots" of the right leg.  By rating decision of March 2002, 
the RO determined that benefits for residuals of right leg 
blood clots was not warranted.  An appeal has yet to be 
filed.


FINDINGS OF FACT

1.  While hospitalized at VAMC in November 1984, the veteran 
was treated for right leg pain following removal of a right 
ankle cast.

2.  The veteran did not file a claim for benefits under 38 
U.S.C.A. § 1151 within one year of the treatment received in 
1984.

3.  Prior to December 19, 1995, the veteran did not claim 
entitlement to VA compensation benefits, pursuant to 
38 U.S.C.A. § 1151, for additional disability related to the 
removal of a cast on his lower extremity.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
December 19, 1995 for a grant of benefits under 38 U.S.C.A. § 
1151 have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(i) (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096  
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In this regard, the Board finds that the statement and 
supplemental statement of the case provided the veteran with 
adequate notice of what the law requires to award an earlier 
effective date for benefits under 38 U.S.C.A. § 1151.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, they provided notice of what the 
remaining evidence showed, including any evidence identified 
by the appellant.  Finally, these documents provided notice 
why this evidence was insufficient to award an earlier 
effective date, as well as notice that the appellant could 
still submit supporting evidence.  Thus, the appellant has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 2002 U.S. Vet. App. Claims LEXIS 443 
(June 19, 2002).

In the September 1997 rating action presently on appeal, the 
RO granted entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for chronic right lower leg lymphedema, effective from 
December 19, 1995.  The veteran contends that he is entitled 
to an effective date in either January 1985, the date VA 
received a hospital summary showing the incurrence of the 
disability in question, or in February 1990, the date the he 
allegedly filed an informal claim.  

A careful review of the claims folder shows that the RO 
prepared a rating decision in June 1969 that granted service 
connection, in pertinent part, for left leg peroneal nerve 
paresis as a residual of a shrapnel wound; and for 
dermatomycosis.  

A VA Hospital Summary for a period of hospitalization in 
November 1984 was received by the RO's adjudication division 
on January 11, 1985.  This summary noted that the veteran had 
a history of right ankle sprain in October 1984 that was 
treated with a cast.  He complained of a tight cast, so it 
was removed after 4 or 5 days.  The veteran continued to 
complain of pain and tenderness in his right calf and 
reported a temperature of a 101 degrees the night before 
admission.  He was hospitalized to rule out deep venous 
thrombosis (DVT).  A Doppler study conducted was positive for 
DVT.  The veteran was discharged from the hospital on 
medication and follow-up with the coagulation clinic.

On February 22, 1990, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran.  He 
requested a re-evaluation of all his "service-connected" 
disabilities. He indicated that he had received treatment at 
his local VAMC for disabilities associated with his left leg, 
skin, varicose veins, back, respiratory system, scar tissue, 
and shrapnel in his left leg.  In addition, on the back of 
this form he wrote:

I now favor my "good" leg to compensate for my weakness in 
my injured leg - causing my "good" leg to bear the full 
weight and develop blood clots.

Following this sentence, the veteran noted the year 1985 with 
the abbreviation "VAMC" next to it.

An April 1991 rating decision denied service connection for 
bilateral varicose veins.  An appeal to that decision was not 
perfected.

On December 19, 1995, the RO received a claim for entitlement 
to service connection for a vascular disability associated 
with the right leg resulting from VA medical treatment.

The effective date of an award of disability compensation by 
reason of section 1151 shall be the date such injury or 
aggravation was suffered if an application therefor is 
received within one year from such date.  Otherwise, the date 
of receipt of claim is controlling.  See 38 C.F.R. § 5110(c); 
38 C.F.R. § 3.400(i).

The veteran believes that he is entitled to an effective date 
in 1985, instead of December 19, 1995, because the earlier 
date is when the RO received notice of his November 1984 
hospitalization.  The VA hospital report, however, absent 
some written indication "requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit," 38 C.F.R. § 3.1(p) (2001), was not a claim for 
benefits.  Further, the veteran contends that the Board 
should construe a February 1990 VA Form 21-4138, Statement In 
Support Of Claim, as an informal claim for benefits under 
38 U.S.C.A. § 1151.  The Board has carefully reviewed his 
statements but they do not "request a determination of 
entitlement" to VA benefits due to VA medical treatment.  At 
best, as noted in the remand of July 2001, the Board 
construes the statements to be a claim for secondary service 
connection for blood clots of the right leg.  That issue was 
decided by the rating decision of March 2002.  

Therefore, since no claim for section 1151 benefits was filed 
prior to December 19, 1995, that is the earliest effective 
date that may be assigned.  Id.


ORDER

The claim for an effective date earlier than December 19, 
1995, for compensation benefits pursuant to 38 U.S.C.A. § 
1151, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

